DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 02 November 2020, of an Appeal Brief. 
Claims 9, 10, 12-14, 19, 33, and 35-37 are pending ("Pending Claims"). 
Claims 9, 10, 12-14, 19, 33, and 35-37 are examined ("Examined Claims").
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, 12-14, 19, 33, and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claims 9, and 35 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claim 9 is directed to a computer-implemented method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 35 is a “non-transitory” computer-readable medium, which is considered an article of manufacture, and is also considered patent eligible under 35 U.S.C. 101. In addition, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind but for the 
35 USC 103
With regard to independent claims 9 and 35, the closest prior art found by the Office are Wyatt (US 2012/0240236) and Mahaffey (US 2015/0172060). However, Mahaffey teaches the data that is being compared for authenticating applications are characteristics and behaviors associated with components on mobile device. Wyatt (US 2012/0240236) teaches comparing application data including behavioral data to assess the security of installed applications.
The Office is not aware of any reference that teach, either alone or in combination, the limiting steps of: 
collecting first data related to a selected operating factor associated with use of two or more trusted applications on a first plurality of computing devices, the selected operating factor comprising a fingerprint pattern, a finger movement pattern, or a touch pattern;
receiving second data related to the selected operating factor associated with use of a target mobile device application on a second plurality of computing devices;
in an event that the first representative distribution does not meet a similarity criterion with the second representative distribution, identifying the target application as a suspect application; and analyzing the suspect application to determine if the suspect application is malicious.

These unique features render the claims allowable. Dependent claims 10, 12-14, 19, 33, 36, and 37 are also allowable based on a rationale similar to the independent claim from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682